Citation Nr: 1800091	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetic neuropathy of the right lower extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury. 

5.  Entitlement to service connection for diabetic neuropathy of the left lower extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury. 

6.  Entitlement to service connection for diabetic neuropathy of the right upper extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury. 

7.  Entitlement to service connection for diabetic neuropathy of the left upper extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury. 

8.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected disease or injury. 

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during service.

2.  In an unappealed March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus. 

3.  The evidence received since the March 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for type II diabetes mellitus.

4.  Type II diabetes mellitus did not manifest in service and is not attributable to service to include claimed herbicide exposure; type II diabetes mellitus did not manifest to a compensable degree within one year of discharge from service.

5.  Parkinson's disease did not manifest in service and is not attributable to service to include claimed herbicide exposure; Parkinson's disease did not manifest to a compensable degree within one year of discharge from service.

6.  Diabetic neuropathy of the right upper extremity did not manifest in service and is not attributable to service to include claimed herbicide exposure; diabetic neuropathy of the right upper extremity did not manifest to a compensable degree within one year of discharge from service.

7.  Diabetic neuropathy of the right upper extremity is not caused or aggravated by a service-connected disability.

8.  Diabetic neuropathy of the left upper extremity did not manifest in service and is not attributable to service to include claimed herbicide exposure; diabetic neuropathy of the left upper extremity did not manifest to a compensable degree within one year of discharge from service.

9.  Diabetic neuropathy of the left upper extremity is not caused or aggravated by a service-connected disability.

10.  Diabetic neuropathy of the right lower extremity did not manifest in service and is not attributable to service to include claimed herbicide exposure; diabetic neuropathy of the right lower extremity did not manifest to a compensable degree within one year of discharge from service.

11.  Diabetic neuropathy of the right lower extremity is not caused or aggravated by a service-connected disability.

12.  Diabetic neuropathy of the left lower extremity did not manifest in service and is not attributable to service to include claimed herbicide exposure; diabetic neuropathy of the right upper extremity did not manifest to a compensable degree within one year of discharge from service.

13.  Diabetic neuropathy of the left lower extremity is not caused or aggravated by a service-connected disability.

14.  Hypertension did not manifest in service and is not attributable to service; hypertension did not manifest to a compensable degree within one year of discharge from service.

15.  Hypertension is not caused or aggravated by a service-connected disability.

16.  Diabetic retinopathy did not manifest in service and is not attributable to service.

17.  Diabetic retinopathy is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for type II diabetes mellitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Since the March 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for type II diabetes mellitus; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein to include as due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2017).

4.  Diabetic neuropathy of the right upper extremity was not incurred in or aggravated by service and may not be presumed to have been incurred therein to include as due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  Diabetic neuropathy of the right upper extremity is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2017).

6.  Diabetic neuropathy of the left upper extremity was not incurred in or aggravated by service and may not be presumed to have been incurred therein to include as due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  Diabetic neuropathy of the left upper extremity is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2017).

8.  Diabetic neuropathy of the right lower extremity was not incurred in or aggravated by service and may not be presumed to have been incurred therein to include as due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

9.  Diabetic neuropathy of the right lower extremity is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2017).

10.  Diabetic neuropathy of the left lower extremity was not incurred in or aggravated by service and may not be presumed to have been incurred therein to include as due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

11.  Diabetic neuropathy of the left lower extremity is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2017).

12.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

13.  Hypertension is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2017).

14.  Diabetic retinopathy was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

15.  Diabetic retinopathy is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for diabetes mellitus, Parkinson's disease, diabetic neuropathy of the right and left upper and lower extremities, diabetic retinopathy, and hypertension.  Implicit in his diabetes claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  

With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims as well as what is required generally to substantiate new and material evidence sufficient to reopen a previously denied claim, by a letter mailed in March 2009, prior to the initial adjudication of his claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

The Board notes that some of the Veteran's service treatment records from his active duty are not associated with the claims folder.  The Veteran was advised in July 2009 that these service treatment records are unavailable and that he should forward copies of any available service records in his possession.       

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's complete service treatment records from the service department and subsequently concluded that these records are unavailable.  There is no indication that these records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

The Board notes that VA examinations were not provided with regard to obtaining the etiology of the Veteran's diabetes, Parkinson's disease, diabetic neuropathy of the right and left upper and lower extremities, diabetic retinopathy, and hypertension.  Under 38 C.F.R. § 3.159(c)(4) (2017), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for diabetes, Parkinson's disease, diabetic neuropathy of the right and left upper and lower extremities, diabetic retinopathy, and hypertension.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his disabilities on appeal.  Accordingly, VA opinions as to these matters are not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran had an in-service disease or injury resulting in his current diabetes, Parkinson's disease, diabetic neuropathy of the right and left upper and lower extremities, diabetic retinopathy, and hypertension.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service connection for type II diabetes mellitus

The Veteran seeks service connection for type II diabetes mellitus.  This claim was previously denied in March 2004, and the Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claim on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including type II diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b).

The evidentiary requirements for establishing entitlement to service connection for a disease associated with exposure to certain herbicide agents are also more relaxed. 38 C.F.R. § 3.309(e).  When exposure to herbicide agents is established during active service, a disease associated with herbicide exposure that manifested at any date, however remote, after service is entitled to service connection, unless the disease is clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d).  Veterans who served in the Republic of Vietnam  between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6). 

A service member who sets foot on the Vietnamese landmass-no matter how briefly-during the Vietnam Era is considered to have had "service in Vietnam" and is entitled to presumptive service connection due to alleged herbicide exposure.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (holding that the herbicide presumption applies to service members who were present at some point on the landmass or inland waters of Republic of Vietnam); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with the Republic of Vietnam was flying high-altitude missions in Vietnamese airspace). "Service in Vietnam" is not presumed based on receipt of a Vietnam Service Medal.  Haas, 525 F.3d at 1196.

Also, VA regulations provide that a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).

The Department of Defense has identified specific units that operated in the Korean DMZ which are listed in VA's Adjudication Manual M21-1 IV.ii.1.H.4.b.  If a veteran's unit is not listed, the Manual states that a request should be sent to the Joint Services Records Research Center (JSRRC) to verify exposure to herbicide agents.  If possible, details regarding DMZ service should be obtained from the Veteran.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7104 (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (2012) are not for consideration.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

Application to reopen

The RO denied service connection for type II diabetes mellitus, to include as due to herbicide exposure, in a March 2004 rating decision based on a finding that there was no evidence of record showing that the Veteran had diabetes that was caused or aggravated by service or that diabetes manifested to a compensable degree within one year from his date of discharge from service.  Moreover, there was no evidence of in-service herbicide exposure.  The Veteran did not complete his appeal of the March 2004 rating decision to the Board as to this claim; therefore, the decision became final.      

At the time of the prior final rating decision in March 2004, the record included the Veteran's service treatment records, service personnel records, post-service treatment records, the Veteran's statements, a report from the Center for Unit Records Research (CURR) noting the use of herbicides in Korea, and a report from RO personnel indicating the Veteran was not exposed to herbicides during his service in Korea.  The Veteran's service treatment records were absent for complaints of, or treatment for diabetes mellitus.  Post-service treatment records documented treatment for and diagnosis of diabetes mellitus.  Also, in a statement dated August 2001, the Veteran contended that his diabetes was due to herbicide exposure during his service in Korea.  Further, he reported that his unit, which was the 2nd Battalion 76th Artillery Infantry Division, involved him being around the DMZ for training.  However, a service department finding dated October 2002 indicated the Veteran did not have exposure to herbicides during service.  A CURR report dated March 2004 noted that the 2nd Battalion 76th Artillery Infantry Division was located in Camp St. Barbara, Korea which was approximately 6.2 miles from the DMZ.  Moreover, herbicides were used along the southern boundary of the DMZ during 1967 to 1969 by Republic of Korea (ROK) Armed Forces as a part of counter-infiltration operations, and Agent Orange was used from April to August 1968.  An email dated September 2003 from RO personnel noted that the Veteran's unit would have been well outside the area that Agent Orange was sprayed based on review of a map of Korea.  

In January 2009, the Veteran applied to reopen his claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure during service in Korea.  In order to reopen the previously denied claim, the evidence submitted since the last final denial (March 2004) must show that the Veteran's diabetes mellitus is related to his service.

In reviewing the evidence added to the claims folder since the March 2004 final denial, the Board finds that new and material evidence has been submitted, sufficient to reopen the Veteran's claim.  In particular, the Veteran submitted a statement dated April 2011 wherein he reported that his duties as a wheel and track mechanic involved him making trips to areas where Agent Orange was sprayed and he had to repair broken down vehicles and tow them back to Camp St. Barbara.  He also reported that he was in contact with Agent Orange when he had to assist other units with being ready for inspections.  These statements from the Veteran regarding his exposure to herbicides during service in Korea had not been submitted before.  

The statements from the Veteran submitted after the March 2004 rating decision indicate exposure to herbicides during service in Korea.  The Veteran's previous claim was denied, in part, because there was no evidence of in-service herbicide exposure or other in-service disease or injury that the current disability could be related to.  The evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As new and material evidence has been received, the claim for service connection for diabetes mellitus is reopened.  


Service connection for type II diabetes mellitus, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities


The Veteran asserts that his diabetes mellitus, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities are caused by service, to include in-service herbicide exposure in Korea.  Records show the Veteran served in South Korea during his service from November 1962 to December 1963, March 1968 to November 1969, and December 1973 to February 1975.  The Veteran further contends that his diabetic neuropathy of the right and left upper and lower extremities are secondary to his diabetes.  He does not contend that the diabetic neuropathy of the right and left upper and lower extremities are secondary to any other disability, to include his service-connected residuals fracture of the left ankle, scars of the left foot, or left ear hearing loss disability.    

As discussed above, VA regulations provide that a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Also, the Department of Defense has identified specific units that operated in the Korean DMZ which are listed in VA's Adjudication Manual M21-1 IV.ii.1.H.4.b. The Veteran served with the 2nd Battalion, 76th Artillery.  However, this unit is not among those identified in the Manual.

If a veteran's unit is not listed, the Manual states that a request should be sent to the JSRRC to verify exposure to herbicide agents.  If possible, details regarding DMZ service should be obtained from the Veteran.
The Veteran has submitted multiple statements as to his claimed herbicide exposure during service in Korea.  Specifically, he reported that his unit involved him being around the DMZ for training.  He also reported that his duties as a wheel and track mechanic involved him making trips to areas where Agent Orange was sprayed and he had to repair broken down vehicles and tow them back to Camp St. Barbara.  He also reported that he was in contact with Agent Orange when he had to assist other units with being ready for inspections.    

Pertinently, a service department finding dated October 2002 indicated the Veteran did not have exposure to herbicides during service.  Further, a CURR report dated March 2004 noted that the 2nd Battalion 76th Artillery Infantry Division was located in Camp St. Barbara, Korea which was approximately 6.2 miles from the DMZ.  Moreover, herbicides were used along the southern boundary of the DMZ during 1967 to 1969 by Republic of Korea (ROK) Armed Forces as a part of counter-infiltration operations, and Agent Orange was used from April to August 1968.  An email dated September 2003 from RO personnel noted that the Veteran's unit would have been well outside the area that Agent Orange was sprayed based on review of a map of Korea.  Additionally, a report from a CURR coordinator dated October 2009 reveals that insufficient information was available to confirm in-service exposure to herbicides based on the location of the Veteran's unit which was 6.2 miles from the DMZ and review of his service personnel records which did not confirm whether he had service along the DMZ.  Indeed, the Veteran's personnel records do not document any use, storage, spraying, or transporting of Agent Orange or other herbicide agents.  They also do not mention any specific duties performed by unit members along the DMZ.  The Veteran has not submitted any personnel records to corroborate his report that he was exposed to herbicides in Korea.  As to his statements indicating that he performed duties in areas that Agent Orange was sprayed, the Board finds it is not credible as a claim that the material that the Veteran witnessed was an herbicide agent because of the Veteran's lack of specialized knowledge and experience reflected in the record in identifying such agents. 

In support of his claim, the Veteran submitted a Board decision that conceded a Veteran's report of herbicide exposure during service in Korea.  However, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  That is not the situation here.  See 38 C.F.R. § 20.1303 (2017).

In summary, the probative evidence of record does not support the Veteran's assertions of in-service herbicide exposure.  The Board notes that the regulations conceding exposure to herbicides relate to units that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  Thus, not only does the unit have to have operated near the DMZ, but it also must have operated in an area where herbicides are known to have been applied.  The Board finds such requirements lacking in this case.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran currently has diabetes, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities; however, the medical and lay evidence does not establish a continuity of symptomatology that links any of these disabilities to service or indicates that these disabilities are otherwise related to service.  The service treatment records do not show reports of or treatment for diabetes, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities in service and the Veteran's available service treatment records does not suggest that the Veteran had any of these disabilities or symptoms associated therewith upon exiting service.  Post-service medical evidence shows that none of these disabilities manifested until 1991.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  While the Board acknowledges the Veteran's April 2010 statement that he had an elevated glucose reading of 108 in August 1977 and a service treatment record verifies such, there is no indication in the service treatment records that the Veteran had diabetes or any other symptoms associated therewith.  Also, medical treatment records to include a July 2009 VA examination document the Veteran's report that the onset of his diabetes was in 1991.  As such, the Board finds the Veteran's report that his diabetes manifested in service to be inconsistent and not credible.  Thus, the evidence of record shows that the Veteran's diabetes, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities manifested many years after service and do not relate to an in-service incident or disease.

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent that he asserts that he had diabetes or Parkinson's disease during service, such statements are unsupported and inconsistent with the record demonstrating the disorders many years after service.  In short, the credible and probative evidence establishes that diabetes, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities were not manifest during service or within one year of separation.  Diabetes and Parkinson's disease were not noted during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during that time frame.  

Additionally, as the Veteran is not service connected for diabetes, a secondary service connection finding for diabetic neuropathy of the right and left upper and lower extremities due to diabetes is unwarranted.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and service connection for type II diabetes mellitus, Parkinson's disease, and diabetic neuropathy of the right and left upper and lower extremities is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.  

Service connection for diabetic retinopathy and hypertension

The Veteran asserts that his current diabetic retinopathy and hypertension are related to service or are alternative secondary to his diabetes.  He does not contend that the diabetic retinopathy and hypertension are secondary to any other disability, to include his service-connected residuals fracture of the left ankle, scars of the left foot, or left ear hearing loss disability.    

The Veteran has diabetic retinopathy and hypertension; however, the medical and lay evidence does not establish an in-service onset, chronicity or continuity of symptomatology that links either of these disabilities to service or indicates that these disabilities are otherwise related to service.  The service treatment records do not show reports of or treatment for diabetic retinopathy or hypertension in service and the Veteran's available service treatment records do not suggest that the Veteran had any of these disabilities or symptoms associated therewith upon exiting service.  On the contrary, his service treatment records indicate normal eye and blood pressure findings.  Post-service medical evidence shows that neither of these disabilities manifested until the 1990s.  See Maxson, supra.  Thus, the evidence of record shows that the Veteran's diabetic retinopathy and hypertension manifested many years after service and do not relate to an in-service incident or disease.

To the extent that there is an assertion on in-service onset, the Board finds that his lay statements are of minimal probative value and outweighed by the objective evidence of record which first demonstrates that pathology long after service.  Accordingly, the Board finds the lay evidence to be conclusory and far less probative than the objective evidence of record. 

In short, the credible and probative evidence establishes that hypertension was not manifest during service or within one year of separation, or that diabetic retinopathy was manifest during the same timeframe.  

Additionally, as the Veteran is not service connected for diabetes, a secondary service connection finding for diabetic retinopathy and hypertension due to diabetes is unwarranted.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and service connection for diabetic retinopathy and hypertension is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.  


ORDER

The claim of service connection for type II diabetes mellitus to include as due to herbicide exposure is reopened.

Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure is denied.

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure is denied.

Entitlement to service connection for diabetic neuropathy of the right lower extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury is denied. 

Entitlement to service connection for diabetic neuropathy of the left lower extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury is denied. 

Entitlement to service connection for diabetic neuropathy of the right upper extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury is denied. 

Entitlement to service connection for diabetic neuropathy of the left upper extremity, to include as due to herbicide exposure and secondary to service-connected disease or injury is denied. 

Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected disease or injury is denied. 

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury is denied. 




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


